                    Case 19-10573-KG             Doc 30        Filed 05/06/19    Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_____________________________________
                                     :
In re:                               : Chapter 7
                                     :
CommuniClique, Inc.,                 : Case No. 19-10573 (KG)
                                     :
            Alleged Debtor.          :
____________________________________ :


          AMENDED NOTICE OF HEARING REGARDING COURT’S SUA SPONTE
                     ORAL MOTION TO TRANSFER CASES1

           PEASE TAKE NOTICE that a hearing on the Court’s sua sponte Oral Motion to Transfer

the Cases (the “Motion”) will be held before the Honorable Kevin Gross at the United States

Bankruptcy Court, 824 Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801 on

May 9, 2019 at 10:00 a.m. (ET). (the “Hearing”) pursuant to the Court’s Order dated April 25,

2019 (the “Order”).

           PLEASE TAKE FURTHER NOTICE that pursuant to the Order, responses to the

Motion, if any, are to be filed on or before May 6, 2019 at 4:00 p.m. (ET).

Dated: May 6, 2019                                              VENABLE LLP
       Wilmington, Delaware

                                                                /s/ Daniel A. O’Brien________________
                                                                Daniel A. O’Brien (No. 4897)
                                                                1201 N. Market Street, Suite 1400
                                                                Wilmington, Delaware 19801
                                                                Telephone: 302-298-3535
                                                                Facsimile: 302-298-3550
                                                                daobrien@venable.com

                                                                         -and-




1   Changes to the Notice of Hearing are highlighted in bold and underlined.

                                                           1
Case 19-10573-KG   Doc 30       Filed 05/06/19   Page 2 of 2




                                  Andrew J. Currie, Esq.
                                  Benjamin E. Horowitz, Esq.
                                  600 Massachusetts Avenue, NW
                                  Washington D.C. 20001
                                  Telephone: 202-344-4586
                                  Facsimile: 202-344-8300
                                  ajcurrie@venable.com
                                  behorowitz@venable.com

                                  Counsel to the Petitioning Creditors




                            2
